This is an original application for a writ of habeas corpus.
The Thirtieth Legislature created a special charter for the city of Texarkana, and, among other things, provided for a Corporation or *Page 547 
City Court, conferring upon it, in said act, jurisdiction within the limits of the city in all criminal cases arising under the ordinances, and concurrent jurisdiction with the justice of the peace in all criminal cases arising under the laws of this State, except authorizing the recorder to act as a magistrate in examining trials, as well as other authority in said act fully set out.
This act is claimed to be invalid for the reason, first, that the Legislature can not confer upon City Courts jurisdiction to try offenses against State laws; second, that the Legislature can not, in the same act, incorporate a City and create a State Court, because the Constitution prohibits bills containing more than one subject; third, the act is invalid because the effect of creating such a Corporation Court would operate as a repeal of the general laws of this State and impair their jurisdiction. These several matters, as well as all grounds upon which relator's release is sought, were fully considered and discussed in the recent case of Ex parte Abrams, where we held adversely to relator's contentions.
Believing that relator is held under a valid judgment of conviction, it is ordered that he be, and he is, hereby remanded to custody.
Relator remanded.